Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
This office action is in response to the amendment and remarks submitted 11/20/2020.
Claims 1, 2, 4, 6, 9 and 16 have been amended; support is found in figure 2 for claims 1 and 16; original claim 3 for claim 2, claims 4 and 6 to correct dependency; correction of antecedent basis for claim 9.
Claims 3, 5, 14, 17, 19, 24 and 26 have been cancelled.
Claims 27-29 have been added; support for claim 27 is found in figure 2; support for claim 28 is found in at least figure 5 and support for claim 29 is found in [0023].
Claims 1, 2, 4, 6-13, 15, 16, 18, 20-23, 25 and 27-29 are currently pending.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 7-13, 15, 21-23, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nemoto (US 2013/0189549 A1) in view of Kim (US 2014/0315069 A1) in view of Lee (2005/0196669).
As to claim 1, Nemoto discloses a battery pack, comprising:
 a battery array (1-battery cells –Figure 2); 
an enclosure assembly (Figure 2) housing the battery array and including a tray (5), a cover (7-outer cover), and a mid- tray (6-inner cover); and 

wherein the plurality of internal components includes a bussed electrical center (BEC-8-cell module unit), a wiring harness (9-harness), and an I/O connector (8b),
 wherein at least a portion of the mid-tray is exposed outside of the enclosure assembly (figures 1 and 2-at least a portion of the inner cover can be seen in figure 1 near the connector 8b).
While Nemoto discloses at least 2 CMU units, however the unit has not been described as a battery electric control module.  Nemoto also is silent as to the use of a tongue and groove connection.
Kim discloses a battery pack having a midtray (isolation portion 300) and include a controller (400) which includes a battery control unit, battery management system and a battery disconnect unit [0057].  The controller can control power of the battery pack [0057].
Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to include the controller into the system of Nemoto because this can control the power of the battery pack.
Modified Nemoto discloses the inner cover 6 is attached to the surface of the enclosure body (5) but does not disclosed the structure as tongue and groove connection.
Lee et al discloses a lithium battery having a housing upper cover shell and a lower cover shell and teaches that screws, bonding, lap joint, tongue and groove joint or tenon and mortise joints are known means to fastened one housing to another.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
claims 7-10, Modified Nemoto discloses the bussed electrical center (BEC) is secured within a pocket of the mid-tray, battery electric control module (170) is secured within a pocket of the mid-tray, the wiring harness or a wiring loom is secured within a channel of the mid-tray (figures 4 and 8- depicts the CMU within the pocket of the inner cove, the protrusions around perimeter forming the pocket of figure 4) and wherein the I/O connector is secured within a core hole of the mid-tray (figure 2 hole depicted generally by number 6c).  
As to claim 11, Modified Nemoto discloses the cover is received in nesting fashion with the mid-tray (Figure 2).  
As to claim 12, Modified Nemoto, discloses internal component (8) is received within a pocket of the mid-tray (figure 4), is retained in an X direction and a Y direction by pocket walls (figure 4), and is retained in a Z direction by a protrusion that protrudes inwardly form one of the pocket walls (6f).  
As to claim 13, modified Nemoto discloses one of the plurality of internal components (CPU) is received within a channel (figure 4) of the mid-tray, is retained in an X direction and a Y direction by channel walls (figure 4), and is retained in a Z direction by a protrusion that protrudes inwardly form one of the channel walls (6f).  
As to claim 15, Modified Nemoto discloses one of the plurality of internal components (8) includes a flange (8c) that is seated within a receiving pocket molded into the mid-tray (figure 4 and 5).  
As to claim 21, Modified Nemoto discloses the cover (7) is sized to cover an entire upper surface of the mid-tray (6) (figures 1 and 2).  
As to claim 22, Modified Nemoto discloses a first length and a first width of the mid-tray is substantially equivalent to a second length and a second width, respectively, of the tray, 
As to claim 23, Modified Nemoto discloses the electrical subassembly is a fastenerless electrical subassembly that excludes any fasteners separate from integrally molded features of the mid-tray (6d are a part of the inner cover).  
As to claim 27, Modified Nemoto the portion of the mid-tray that is exposed outside of the enclosure assembly is a side wall (generally numbered 6b) that includes a core hole (generally numbered 6c) configured to receive the I/O connector (figure 1 and 2).  


Claims 2, 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nemoto (US 2013/0189549 A1) in view of Kim (US 2014/0315069 A1) in view of Lee (2005/0196669) as applied to claim 1 above, and further in view of Guigard et al. (US 2015/0280293) and Page et al. (US 2015/0221914 A1).
As to claims 2, 4, 6, Modified Nemoto discloses the cover, midtray (inner cover) and cover but is silent as to the material to be used for each of the components. 
Guignard et al. discloses a battery housing unit and teaches the use of expanded polypropylene because this allows the mass thermal protection housing to be significantly reduced thus reducing the energy consumption of the vehicles that are equipped with the battery and allow for thermal insulation of the battery to be improved [0019].
Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to use expanded polypropylene for the housing/tray and inner cover/mid-tray because the expanded polypropylene reduces the mass of the housing, allows for thermal 
Modified Nemoto does not disclose the cover material.
Page et al. discloses a battery housing with a lid and body and teaches the lid can be made of a carbon fiber/fiberglass reinforced polymer composite [0076], this material provides mechanical rigidity [0076],
Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to select the material of the lid as carbon fiber/fiberglass reinforced polymer composite (a sheet moulding compound) because this provides mechanical rigidity.
Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Allowable Subject Matter
Claims 16, 18, 20, 25 allowed.
Claims 28 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Han et al. (US 2012/0301747 A1) discloses nested covers with at least one being exposed to the outside of the enclosure assembly.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA J LAIOS whose telephone number is (571)272-9808.  The examiner can normally be reached on Monday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Maria Laios/Primary Examiner, Art Unit 1727